Citation Nr: 0325129	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for compression fracture of T11 and T12.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

The Board of Veterans' Appeals notes that the issues on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office rating decision in August 2000.  The RO 
granted service connection for compression fracture of T11 
and T12 effective from May 1, 1998 evaluated as 20 percent 
disabling.  Entitlement to a TDIU was denied.  

The record shows that the 20 percent evaluation assigned for 
compression fracture of T11 and T12 contemplates a separate 
10 percent evaluation based on limitation of motion of the 
dorsal (thoracic spine under Diagnostic Code 5291) with an 
added 10 percent for demonstrable fracture deformity under 
Diagnostic Code 5285.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The issues of entitlement to an increased evaluation for 
compression fracture of T11 and T12 and entitlement to a TDIU 
remain unresolved, clinically.  Accordingly, additional 
development is needed to supplement the record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).
A comprehensive review of the record shows that the veteran 
submitted an incomplete and altered copy of a July 1998 
California Unemployment Insurance Appeals Board Decision of 
the Administrative Law Judge in support of his claims.  The 
Board notes that VBA AMC should obtain a copy of the complete 
decision as well as the supporting medical evidence and copy 
of the July 7, 1998 hearing transcript in connection with 
that decision.  

When the veteran was last officially examined by VA in April 
2000 the examiner considered the veteran unemployable "due 
to his disabilities".  It is unclear which disabilities the 
examiner was referring to.  The Board recognizes that 
subsequently dated VA outpatient treatment records show a 
long history of low back pain with complaints 
disproportionate to examination and radiographic findings.  
An April 2001 VA clinical record shows that x-rays revealed 
no evidence of compression fractures.  

The veteran should be afforded a orthopedic examination in 
order to determine the current nature and extent of severity 
of his service-connected compression fracture of T11 and T12.  
Also, he should be afforded a social and industrial survey to 
determine his employability status in relation to disablement 
solely due to service-connected disability.

Importantly, the Board notes that during the development of 
this appeal amendments to the rating schedule for evaluating 
disabilities of the spine are prospectively effective 
September 26, 2003.  Such amendments may impact the issues on 
appeal.  See Kuzma v. Principi No. 03-7032 (Fed. Cir. August 
25, 2003).  The new rating criteria should be considered in 
connection with the claim of entitlement to an increased 
evaluation for compression fracture of T11 and T12.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the Board notes ongoing regular VA treatment for 
service-connected compression fracture of T11 and T12 
compression fracture of T11 and T12.  VBA AMC should obtain 
all additional outstanding VA treatment record from 
approximately May 2001 to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug.29,2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

In this regard, the VBA AMC should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may posses 
additional records referable to his 
treatment for service-connected 
compression fracture of T11 and T12 from 
approximately May 2001 to the present.  

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the VBA AMC 
should secure all pertinent outstanding 
VA treatment records from approximately 
May 2001 to present.




2.  VBA AMC should arrange to obtain a 
complete copy of the veteran's July 1998 
California Unemployment Insurance Appeals 
Board Decision of the Administrative Law 
Judge as well as the supporting medical 
evidence and copy of the July 7, 1998 
hearing transcript in connection with 
that decision. 

3.  VBA AMC should obtain a completed VA 
Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability for completion from the 
veteran for the record.

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis, if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected compression fracture of 
T11 and T12.  

The claims file, copies of 38 C.F.R. 
4.40, 4.45, 4.59 (20020, copies of the 
old criteria for rating spine 
disabilities prior to September 23, 2003 
and new criteria subsequent to September 
23, 2003 for rating disabilities of the 
spine and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted..

The examiner should then determine the 
extent and degree of severity of the 
veteran's thoracic/dorsal spine 
manifested by limitation of motion.  The 
examiner should be requested to report 
range of motion and degrees of arc in all 
planes with an explanation as to what is 
normal range of motion of the 
thoracic/dorsal spine.  All findings and 
diagnoses should be reported in detail.  
The examiner must identify all orthopedic 
manifestations of the service-connected 
thoracic/dorsal spine.  The examiner 
should be requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss. The 
examiner should carefully elicit all of 
the veteran's subjective complaints and 
then offer an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  (The examiner's 
attention is directed to VA outpatient 
treatment records in 2001 showing a long 
history of low back pain with complaints 
disproportionate to examination and 
radiographic findings.  An April 2001 VA 
clinical record shows that x-rays 
revealed no evidence of compression 
fractures).  

It is requested that the examiner also 
provide explicit responses to the 
following questions:

Does the thoracic/dorsal spine disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on 
whether the severity of these 
manifestations of service-connected 
thoracic/dorsal spine alone are 
sufficient to preclude all forms of 
gainful employment.  



The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left 
shoulder and, if so, to what extent, and 
the presence and degree of, or absence 
of, any objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected compression 
fracture of T11 and T12.  

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
descriptive evaluation of the severity of 
the thoracic/dorsal spine disability.  

The examiner must be requested to express 
an opinion as to whether the service-
connected thoracic/dorsal spine 
disability in and of itself has rendered 
the veteran unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  VBA AMC should provide the veteran a 
VA social and industrial survey to 
determine the impact of service-connected 
compression fracture of T11 and T12 on 
his employability status, if any.  

6.  Thereafter, VBA AMC should review the 
claims file to ensure that the all of the 
foregoing requested development has been 
completed to the fullest extent possible.  


In particular, the VBA AMC should review 
the requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the VBA AMC should 
readjudicate the issues of entitlement to 
an initial increased evaluation for 
service-connected compression fracture 
T11 and T12 and a TDIU to include 
consideration of the new criteria for 
rating disabilities of the spine 
effective September 26, 2003, and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The VBA AMC should also document 
its consideration of the applicability of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims of 
entitlement to an increased evaluation and a TDIU.  38 C.F.R. 
§ 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for increased evaluations will result 
in the denial of that claim.  Id, Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


